DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motaghiannezam et al. (US 2014/0221827).
Regarding claim 1, Motaghiannezam et al. discloses an angiographic optical coherence tomography (OCT) method comprising:
calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (“Multiple B-scans are acquired over the same transversal sample section. LOGIV is obtained by calculating logarithm 
generating angiographic images based on the calculated values (“Motion contrast enhancement is depicted in FIGS. 12(d)-12(e) using LOGIV and DLOGIV methods” at paragraph 0062, line 15); and
displaying, rendering, and/or storing the OCT images and/or the angiographic images (see Figures 12d and 12e),
wherein the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images (the differences between successive pairs of scans are compared as described above, which corresponds to a permutation of interframe combinations as the method progresses through the sequence of scans).
Regarding claim 2, Motaghiannezam et al. discloses a method wherein a contrast of each pixel of the angiographic image corresponds to a different one of the calculated values “Multiple B-scans are acquired over the same transversal sample section. DLOGIV is obtained by calculating the differences between two (or multiple) 
Regarding claim 4, Motaghiannezam et al. discloses a method further comprising: 
averaging the calculated values for an X-Y position of the OCT images for which the values are calculated (“The averaged intensity of four obtained B-scans is depicted in FIG. 11(a)” at paragraph 0061, line 3).
Regarding claim 7, Motaghiannezam et al. discloses a method wherein a partial spectrum of an OCT light source is used to generate at least one of the OCT images (“To validate the proposed methods for providing motion contrasts and compare them with each other, we used a prototype 50.4 kHz phase sensitive SS-OCT system, incorporating a polygon-based 1060 nm (1015-1103) swept laser source, with .about.5.9 .mu.m axial resolution in tissue and 102 dB sensitivity (1.2 mW incident power). The SS-OCT system was comprised of the polygon-based swept-laser source, an interferometer, and a data acquisition (DAQ) unit (FIG. 2). The swept source output was coupled to the interferometer through an isolator where a 90/10 coupler was used to split light into a sample arm: reference arm. The sample arm light was split equally between the calibration arm and a slit lamp biomicroscope as shown in FIG. 2. A 50/50 coupler combined and directed the reflected light from the sample to the one port of the interferometer output coupler. The reference arm light passed through a pair of collimators and was directed to the second port of the interferometer output coupler. 
Regarding claim 11, Motaghiannezam et al. discloses a method wherein A-scans of the OCT images are captured at a rate less than 1 MHz (“One beam illumination method (N=4, T=5 ms, M=200, OCT machine speed=50.4 kHz) was employed for acquiring data as shown in FIG. 3(a)” at paragraph 0017, line 6).
Regarding claim 12, Motaghiannezam et al. discloses a method wherein A-scans of the OCT images are captured at a rate between 25 kHz and 800 kHz (“One beam illumination method (N=4, T=5 ms, M=200, OCT machine speed=50.4 kHz) was employed for acquiring data as shown in FIG. 3(a)” at paragraph 0017, line 6).
Regarding claim 13, Motaghiannezam et al. discloses a method wherein the permutation of interframe combinations of the OCT images is predetermined (the sequence steps through pairs of successive scans, thereby being predetermined combinations).

Claim(s) 1, 4, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokayer et al. (“Blood flow velocity quantification using splitspectrum amplitude-decorrelation angiography with optical coherence tomography”).
Regarding claim 1, Tokayer et al. discloses an angiographic optical coherence tomography (OCT) method comprising:
calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (“The SSADA algorithm 
generating angiographic images based on the calculated values (“For all of the results presented in this work, the Doppler and SSADA signals were binned into four distinct equally space depth bins within the region of. The data within each bin was averaged so that each scan produced four Doppler measurements and four SSADA measurement” at section 3, seventh paragraph, line 1); and
displaying, rendering, and/or storing the OCT images and/or the angiographic images (implied that the resulting images are stored for further display or analysis),
wherein the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images (“Generalizing the average decorrelation equation given in [34] to consider different time separations, the average decorrelation between 2 A-lines taken at the same transverse position can be written as Equation (5) where N = 2000 is the number of individual decorrelations that are being averaged, M = 5 is the number of split-spectra/Gaussian filters that was previously described and Δt is an integer multiple of the line rate τ . Using our M-mode scans, we can compute a multitimescale SSADA (MSSADA) image by computing the decorrelation at time separations ranging from τ through Nτ” at section 3, paragraph 6, line 9).
Regarding claim 4, Tokayer et al. discloses a method further comprising: 
averaging the calculated values for an X-Y position of the OCT images for which the values are calculated (“Generalizing the average decorrelation equation given in [34] to consider different time separations, the average decorrelation between 2 A-lines taken at the same transverse position can be written as Equation (5) where N = 2000 is 
Regarding claim 7, Tokayer et al. discloses a method wherein a partial spectrum of an OCT light source is used to generate at least one of the OCT images (“Briefly, it contains a superluminescent diode source with a center wavelength of 840 μm and a bandwidth of 49 μm” at section 2.1, line 3).
Regarding claim 13, Tokayer et al. discloses a method wherein the permutation of interframe combinations of the OCT images is predetermined (“Using our M-mode scans, we can compute a multitimescale SSADA (MSSADA) image by computing the decorrelation at time separations ranging from τ through Nτ” at section 3, paragraph 6, second to last sentence).
Regarding claim 14, Tokayer et al. discloses a method wherein the permutation of interframe combinations of the OCT images comprises at least one combination of OCT images separated by more than one frame (“Using our M-mode scans, we can compute a multitimescale SSADA (MSSADA) image by computing the decorrelation at time separations ranging from τ through Nτ” at section 3, paragraph 6, second to last sentence).
Regarding claim 15, Tokayer et al. discloses a method wherein the permutation of interframe combinations of the OCT images comprises at least two combinations of OCT images having different time separations (“Using our M-mode scans, we can .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Motaghiannezam et al. and Liu et al. (“Optimized doppler optical coherence tomography for choroidal capillary vasculature imaging”).
Regarding claim 5, Motaghiannezam et al. discloses the elements of claim 4 as described above. 
Motaghiannezam et al. does not explicitly disclose comparing the averaged values to a criterion; and excluding the averaged value when the averaged value does not meet the criterion.
Liu et al. teaches an angiographic OCT method comprising:
comparing the averaged values (“Averaging could also be performed in both lateral and depth direction and the equations (6) and (7) become [18, 19, 20] Equation (8) Equation (9) where J is the number of A-lines that are averaged and N is the number 
excluding the averaged value when the averaged value does not meet the criterion (image data that does not meet the criterion for passing through the filter are thusly excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the averaging and filtering of Liu et al. in the system of Motaghiannezam et al. as “speckle noise was greatly reduced after processing the OCT intensity image with lateral and vertical averaging” (Liu et al. at section 4, line 7).
Regarding claim 6, the Motaghiannezam et al. and Liu et al. combination discloses a method wherein the averaging, comparing, and excluding are performed A- line by A-line (”where J is the number of A-lines that are averaged and N is the number of depth points that are averaged.” Liu et al. at page 78890J-3, line 14).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokayer et al. and Liu et al. (“Optimized doppler optical coherence tomography for choroidal capillary vasculature imaging”).
Regarding claim 5, Tokayer et al. discloses the elements of claim 4 as described above. 

Liu et al. teaches an angiographic OCT method comprising:
comparing the averaged values (“Averaging could also be performed in both lateral and depth direction and the equations (6) and (7) become [18, 19, 20] Equation (8) Equation (9) where J is the number of A-lines that are averaged and N is the number of depth points that are averaged” at page 78890J-3, line 10; these produce the ODT and variance images) to a criterion (“lateral and vertical averaging has been used to process ODT and variance images. This averaging technique was also used to process the OCT intensity images” at section 4, line 5); and 
excluding the averaged value when the averaged value does not meet the criterion (image data that does not meet the criterion for passing through the filter are thusly excluded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the averaging and filtering of Liu et al. in the system of Tokayer et al. as “speckle noise was greatly reduced after processing the OCT intensity image with lateral and vertical averaging” (Liu et al. at section 4, line 7).
Regarding claim 6, the Tokayer et al. and Liu et al. combination discloses a method wherein the averaging, comparing, and excluding are performed A- line by A-line (”where J is the number of A-lines that are averaged and N is the number of depth points that are averaged.” Liu et al. at page 78890J-3, line 14).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Motaghiannezam et al. and Iwase et al. (US 2012/0288175).
Regarding claim 9, Motaghiannezam et al. discloses the elements of claim 1 as .
described above. 
Motaghiannezam et al. does not explicitly disclose that the values are only calculated for corresponding pixels of the OCT images having an intensity greater than a minimum pixel intensity threshold. 
Iwase et al. teaches an optical coherence tomography method, wherein the values are only calculated for corresponding pixels of the OCT images having an intensity greater than a minimum pixel intensity threshold (“The binarization process by the P-tile method is a method in which a histogram of the image to be processed is generated and is accumulated from the highest or lowest brightness value, and hence a brightness value reaching a predetermined ratio P is set as a hreshold value to perform the binarization. In this embodiment, because a ratio of the retina region in the image is substantially known, the P value is empirically set to 30 percent from the highest brightness value so as to perform the binarization process. Pixels having brightness values of the threshold value or lower are identified as background pixels” at paragraph 0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the histogram thresholding as taught by Iwase et al. for the intensity values of Motaghiannezam et al. to eliminate image values that are considered background or noise to maintain values that are of interest.
claim 10, Iwase et al. discloses a method wherein the minimum pixel intensity threshold is a pixel intensity at a predetermined percentile of pixel intensities according to a histogram or sorted list of pixels of at least a portion of the OCT images (“The binarization process by the P-tile method is a method in which a histogram of the image to be processed is generated and is accumulated from the highest or lowest brightness value, and hence a brightness value reaching a predetermined ratio P is set as a threshold value to perform the binarization. In this embodiment, because a ratio of the retina region in the image is substantially known, the P value is empirically set to 30 percent from the highest brightness value so as to perform the binarization process. Pixels having brightness values of the threshold value or lower are identified as background pixels” at paragraph 0084).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tokayer et al. and Iwase et al. (US 2012/0288175).
Regarding claim 9, Tokayer et al. discloses the elements of claim 1 as 
described above. 
Tokayer et al. does not explicitly disclose that the values are only calculated for corresponding pixels of the OCT images having an intensity greater than a minimum pixel intensity threshold. 
Iwase et al. teaches an optical coherence tomography method, wherein the values are only calculated for corresponding pixels of the OCT images having an intensity greater than a minimum pixel intensity threshold (“The binarization process by the P-tile method is a method in which a histogram of the image to be processed is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the histogram thresholding as taught by Iwase et al. for the intensity values of Tokayer et al. to eliminate image values that are considered background or noise to maintain values that are of interest.
Regarding claim 10, Iwase et al. discloses a method wherein the minimum pixel intensity threshold is a pixel intensity at a predetermined percentile of pixel intensities according to a histogram or sorted list of pixels of at least a portion of the OCT images (“The binarization process by the P-tile method is a method in which a histogram of the image to be processed is generated and is accumulated from the highest or lowest brightness value, and hence a brightness value reaching a predetermined ratio P is set as a threshold value to perform the binarization. In this embodiment, because a ratio of the retina region in the image is substantially known, the P value is empirically set to 30 percent from the highest brightness value so as to perform the binarization process. Pixels having brightness values of the threshold value or lower are identified as background pixels” at paragraph 0084).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11, 12, 15, 20-22, 24, 25, 27, 30 and 31 of U.S. Patent No. 10,719,933 in view of Tokayer et al.
Regarding claim 1, ‘933 discloses an angiographic optical coherence tomography (OCT) method comprising: 
calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (col. 24, lines 4-6; col. 24, line 66- col. 25, line 2); 
generating angiographic images based on the calculated values (col. 24, line 7; col. 25, lines 3-4); and 
displaying, rendering, and/or storing the OCT images and/or the angiographic images (col. 24, lines 8-9; col. 25, lines 5-6).
‘933 does not explicitly disclose that the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images.

calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (“The SSADA algorithm computes decorrelation at a single voxel between OCT magnitudes A( ) | ( )| Z IZ = separated in time” at section 3, sixth paragraph, line 1);
generating angiographic images based on the calculated values (“For all of the results presented in this work, the Doppler and SSADA signals were binned into four distinct equally space depth bins within the region of. The data within each bin was averaged so that each scan produced four Doppler measurements and four SSADA measurement” at section 3, seventh paragraph, line 1); and
displaying, rendering, and/or storing the OCT images and/or the angiographic images (implied that the resulting images are stored for further display or analysis),
wherein the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images (“Generalizing the average decorrelation equation given in [34] to consider different time separations, the average decorrelation between 2 A-lines taken at the same transverse position can be written as Equation (5) where N = 2000 is the number of individual decorrelations that are being averaged, M = 5 is the number of split-spectra/Gaussian filters that was previously described and Δt is an integer multiple of the line rate τ . Using our M-mode scans, we can compute a multitimescale SSADA (MSSADA) image by computing the decorrelation at time separations ranging from τ through Nτ” at section 3, paragraph 6, line 9).


The following is a mapping of the claims of the instant application to the claims of ‘933:

Claims of Instant Application
Claims of ‘933
1
1 or 15
2
1
3
1 or 27
4
7 or 20
5
8 or 21
6
9 or 22
7
11 or 24
8
12 or 25
9
30
10
31
11
1 or 15 in view of Motaghiannezam et al.
12
1 or 15 in view of Motaghiannezam et al.
13
1 or 15 in view of Tokayer et al.
14
1 or 15 in view of Tokayer et al.
15
1 or 15 in view of Tokayer et al.



Claims 1, 2, and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 14, 15, 19-26, 31, 32, and 35-38 of U.S. Patent No. 9,984,459 in view of Tokayer et al.
Regarding claim 1, ‘459 discloses an angiographic optical coherence tomography (OCT) method comprising: 
calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (col. 24, lines 4-9; col. 25, lines 41-44); 
generating angiographic images based on the calculated values (col. 24, lines 10-11; col. 25, line 45); and 
displaying, rendering, and/or storing the OCT images and/or the angiographic images (col. 24, lines 12-13; col. 25, lines 46-47).
‘459 does not explicitly disclose that the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images.
Tokayer et al. teaches a discloses an angiographic optical coherence tomography (OCT) method comprising:
calculating values of OCT images of a volume, the OCT images being frames repeatedly captured from a same location of the volume (“The SSADA algorithm computes decorrelation at a single voxel between OCT magnitudes A( ) | ( )| Z IZ = separated in time” at section 3, sixth paragraph, line 1);
generating angiographic images based on the calculated values (“For all of the results presented in this work, the Doppler and SSADA signals were binned into four 
displaying, rendering, and/or storing the OCT images and/or the angiographic images (implied that the resulting images are stored for further display or analysis),
wherein the values are calculated by comparing respective pixels of a permutation of interframe combinations of the OCT images (“Generalizing the average decorrelation equation given in [34] to consider different time separations, the average decorrelation between 2 A-lines taken at the same transverse position can be written as Equation (5) where N = 2000 is the number of individual decorrelations that are being averaged, M = 5 is the number of split-spectra/Gaussian filters that was previously described and Δt is an integer multiple of the line rate τ . Using our M-mode scans, we can compute a multitimescale SSADA (MSSADA) image by computing the decorrelation at time separations ranging from τ through Nτ” at section 3, paragraph 6, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the MSSADA as taught by Tokayer et al. in the system of ‘459 to allow a greater range of flow velocity detection.

The following is a mapping of the claims of the instant application to the claims of ‘459:

Claims of Instant Application
Claims of ‘459
1
1 or 23
2
1 in view of Motaghiannezam et al.

7 or 24
5
8 or 25
6
9 or 26
7
14 or 31
8
15 or 32
9
19 or 35
10
20 or 36
11
21 or 37
12
22 or 38
13
1 or 23 in view of Tokayer et al.
14
1 or 23 in view of Tokayer et al.
15
1 or 23 in view of Tokayer et al.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662